Appeal from a judgment of the County Court of Cortland County (Ames, J.), rendered January 29, 2008, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was found to have violated her probation stemming from a grand larceny conviction based on her admitted failure to pay restitution, a condition of that probation. County Court revoked probation and resentenced her to six months in jail. She has since completed this sentence.
Appellate counsel seeks to be relieved of the assignment to represent defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1115Peters, J.P., Kane, Malone Jr., Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.